DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2021 and 10/19/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al CN 107895830A.
Wang et al disclose a waveguide filter, comprising: a top metal layer 5, a bottom metal layer 6 and sidewall metal layers 2 (i.e.  a conductive enclosure) and a plurality of resonator cavities formed within the top, bottom and sidewall layers that are communicatively coupled to each other by openings, wherein a plurality of irises extending from sidewall layer, wherein a first one of the plurality of irises has a first 
 With regard to claim 15, an organic dielectric fills the chamber between the top, bottom and sidewall layers.  (See the technical field) 
 With regards to claim 16, the openings (a1 a2 a3...) between each resonator cavity are not all uniform. (Figure 3)  
  With regards to claim 17, the plurality of irises do not have a substantially uniform spacing (L1 L2 L3 ...).
  With regards to claim 18, the plurality of resonant cavities includes five resonant cavities. (See specific execution examples)

Allowable Subject Matter
Claims 1-13 are allowed.
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regards to claims 1-13, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on a multiplexer  portion  communicatively coupled to the first ridge based mm wave filter portion.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 11, 2022

 
/Stephen E. Jones/Primary Examiner, Art Unit 2843